                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                            1:17-cv-00101-RJC

REBEKAH SPARKS,                      )
                                     )
            Plaintiff,               )
                                     )
            v.                       )
                                     )                      ORDER
NANCY A. BERRYHILL, Acting           )
Commissioner of Social Security,     )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorney

Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, filed

on May 8, 2018. (Doc. No. 14). Defendant did not respond to or oppose the motion,

and the time for doing so has expired. (Id.). Having reviewed the Motion,

supporting exhibits, and the case file, the Court determines that Plaintiff should be

awarded attorney fees under EAJA, 28 U.S.C. § 2412(d), in the amount of $3,281.00.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney Fees,

(Doc. No. 14), is GRANTED. The Court will award attorney fees in the amount of

$3,281.00, and pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the fee award will

first be subject to offset of any debt Plaintiff may owe to the United States. The

Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, that debt will be satisfied first, and if any funds remain, they will be made

payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States
Department of the Treasury reports to the Commissioner that Plaintiff does not owe

any debt, the Government will exercise its discretion and honor an assignment of

EAJA fees, and pay those fees directly to Plaintiff’s counsel. No additional petition

pursuant to 28 U.S.C. § 2412(d) shall be filed.


                                     Signed: October 5, 2018
